TBS INTERNATIONAL PLC & SUBSIDIARIES                EXHIBIT 10.20





AMOROS MARITIME CORP.
UNSECURED GUARANTY


UNSECURED GUARANTY (“Guaranty”), dated as of the 7th day of January, 2010 made
by TBS International Public Limited Company, an Irish public limited company
(the “Guarantor”), in favor of AIG Commercial Equipment Finance, Inc., a
Delaware corporation (“Lender”).


WHEREAS, Lender has made, or will make, loans, additional advances or other
financial accommodations to Amoros Maritime Corp., a Marshall Islands
corporation (the “Borrower”) in the principal amount of US$9,000,000.00 (the
“Loan”) , and other borrowers in connection and in accordance with that certain
Loan Agreement dated February 29, 2008 between the Borrower, the other borrowers
and guarantors named therein and the Lender, as amended by a First Amendment to
Loan Agreement dated March 27, 2009, and by that certain Second Amendment to
Loan Agreement dated December 30, 2009 (as further amended, supplemented or
otherwise modified from time to time, the “Loan Agreement”), the Promissory Note
in the principal amount of the Loan by Borrower (the “Note”), the Ship Mortgage
by Borrower, the other Loan Documents by Borrower, and various other agreements,
notes, leases or other documents or instruments by Borrower in favor of Lender,
whether heretofore, now or hereafter executed (collectively, together with any
amendments thereto and renewals, refinancings and replacements therefore, the
“Agreements”); and


WHEREAS, it is a condition to the financing provided by, or the acquisition of
the rights transferred to, Lender under the Agreements that Guarantor, who has a
financial interest in Borrower, shall have executed and delivered this Guaranty.


NOW, THEREFORE, in consideration of the premises and to induce Lender to enter
into or become a party to the Agreements, Guarantor hereby agrees as follows:


SECTION 1.  Guaranty. Guarantor hereby absolutely, unconditionally and
irrevocably guarantees, jointly and severally, the prompt and punctual payment
and due performance and observance of all obligations of Borrower now or
hereafter existing under the Agreements, which may in any manner whatsoever be
presently or hereafter due and owing, including without limitation, the payment
of all amounts now or hereafter due from Borrower under the Note, the Loan
Agreement and the other Agreements (collectively, the “Obligations”).


SECTION 2.  Guaranty Absolute.  Guarantor jointly and severally guarantees that
the Obligations will be paid, performed and observed strictly in accordance with
the terms of the Agreements, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of Lender with respect thereto.  The liability of Guarantor under this
Guaranty shall be absolute and unconditional irrespective of:


(i)           any lack of validity, regularity or enforceability of any of the
Agreements or any other agreement or instrument relating thereto;


(ii)           any lack of validity, regularity or enforceability of this
Guaranty or any other agreement or instrument relating hereto;


(iii)           any modification or change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
modification, change, amendment or waiver of or any consent to departure from
any term of any of the Agreements;


(iv)           any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Obligations;


(v)           any failure on the part of Lender or any other person or entity to
exercise, or any delay in exercising, any right under the Agreements or any
other document or instrument delivered in connection therewith; or


(vi)           any other circumstance which might otherwise constitute a defense
available to, or a discharge of, Borrower, the Guarantor or any other guarantor
with respect to the Obligations (including, without limitation, all defenses
based on suretyship or impairment of collateral, and all defenses that Borrower
may assert to the repayment of the Obligations, including, without limitation,
failure of consideration, breach of warranty, fraud, payment, statute of frauds,
bankruptcy, lack of legal capacity, statute of limitations, lender liability,
accord and satisfaction, and usury), this Guaranty and the obligations of the
Guarantor under this Guaranty.


Guarantor hereby agrees that if Borrower or any other guarantor of all or a
portion of the Obligations is the subject of a bankruptcy proceeding or similar
proceeding under Title 11 of the U.S. Code or any similar legislation relating
to bankruptcy or insolvency, it will not assert the pendency of such proceeding
or any order entered therein as a defense to the timely payment of the
Obligations.  This Guaranty shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Obligations is
rescinded or must otherwise be returned by Lender upon the insolvency,
bankruptcy or reorganization of Borrower or otherwise, all as though such
payment had not been made.


Guarantor’s obligations and liability under this Guaranty shall be on a “joint
and several” basis along with Borrower to the same degree and extent as if
Guarantor had been and/or will be a co-principal obligor of the Obligations.  In
the event that there is more than one Guarantor under this Guaranty, or in the
event that there are other guarantors, endorsers or sureties of all or any
portion of the Obligations, Guarantor’s obligations and liability hereunder
shall further be on a “joint and several” basis along with such other
guarantors, endorsers and/or sureties.


SECTION 3.  Waivers.  Guarantor hereby waives:


(i)           prompt­ness, diligence, notice of acceptance and any other notice
with respect to any of the Obligations and this Guaranty;


(ii)           any requirement that Lender protect, secure, perfect or insure
any security interest or lien on any property subject thereto or exhaust any
right to take any action against Borrower or any other person or entity or any
collateral;


(iii)           any right to receive notice of any disposition or retention by
Lender of any collateral and right of redemption relating to any collateral.


(iv)           any right to demand or require collateral security from Borrower
or any other person as provided under applicable law or otherwise;


(v)           any modification or amendment of the Obligations or any of the
Agreements, or the impairment of real security held for such Obligations, by
Lender as provided under applicable law or otherwise.


(vi)           notice of Lender’s acceptance of this Guaranty;


(vii)           presentment for payment of the Obligations, notice of dishonor
and of nonpayment, notice of intention to accelerate, notice of acceleration,
protest and notice of protest, collection or institution of any suit or other
action by Lender in collection thereof, including any notice of default in
payment thereof, or other notice to, or demand for payment thereof, on any
party;


(viii)           any right to require Lender to notify Guarantor of any
nonpayment relating to any collateral directly or indirectly securing the
Obligations, or notice of any action or nonaction on the part of Borrower,
Lender, or any other guarantor, surety or endorser of the Obligations, or notice
of the creation of any new or additional Obligations subject to this Guaranty;


(ix)           any right to require Lender to notify Guarantor of the terms,
time and place of any public or private sale of any collateral directly or
indirectly securing the Obligations;


(x)           any election of remedies by Lender that may destroy or impair
Guarantor’s subrogation rights or Guarantor’s right to proceed for reimbursement
against Borrower or any other guarantor, surety or endorser of the Obligations,
including without limitation, any loss of rights Guarantor may suffer by reason
of any law limiting, qualifying, or discharging the Obligations;


(xi)           any disability or other defense of Borrower, or any other
guarantor, surety or endorser, or any other person, or by reason of the
cessation from any cause whatsoever, other than payment in full of the
Obligations; and


(xii)           any statute of limitations or prescriptive period, if at the
time an action or suit brought by Lender against Guarantor is commenced, there
are any outstanding Obligations which are barred by any applicable statute of
limitations or prescriptive period.


SECTION 4.  Subrogation.  Guarantor hereby agrees it will not exer­cise any
rights which it may acquire by way of subrogation under this Guaranty, by any
payment made hereunder or otherwise, until all the Obligations shall have been
paid in full.  If any amount shall be paid to the Guarantor on account of such
subroga­tion rights at any time when all the Obligations shall not have been
paid in full, such amount shall be held in trust for the benefit of Lender and
shall forthwith be paid to Lender to be credit­ed and applied upon the
Obligations, whether matured or unmatured, in accordance with the terms of the
Agreements.  If (i) the Guarantor shall make payment to Lender of all or any
part of the Obligations and (ii) all the Obligations shall be paid, performed
and observed in full, Lender will, at the Guarantor’s request, execute and
deliver to the Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Guarantor of an interest in the Obligations resulting from such payment by
the Guarantor.


SECTION 5.  Representations and Warranties.  Guarantor hereby represents and
warrants as follows:


(a)           Due Execution, Etc.  The execution, delivery and performance
(including the incurrence of the Obligations hereunder) by the Guarantor of this
Guaranty do not and will not (i) contravene Guarantor’s organizational documents
or any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or any contractual restriction binding on or affecting
the Guarantor or any of its properties, or (ii) result in or require the
creation or imposition of any lien (other than pursuant hereto) upon or with
respect to any of the Guarantor’s properties.  The Guarantor has been duly
formed and is in good standing in its jurisdiction of organization and is duly
qualified as a foreign business entity in all jurisdictions where it must be
qualified pursuant to applicable law.  The Guarantor is not in default under any
such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or any such contractual restriction, which default would
have a Material Adverse Effect on the Guarantor or on the ability of the
Guarantor to carry out its obligations under this Guaranty.


(b)           Government Consents.  No authorization, consent, approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery or performance by
the Guarantor of this Guaranty.


(c)           Legal, Valid and Binding Nature.  This Guaranty is the legal,
valid and binding obligation of the Guarantor enforceable against the Guarantor
in accordance with its terms.


(d)           Solvency.  The fair value of the property of the Guarantor exceeds
the total amount of liabilities (including, without limitation, contingent
liabilities) of the Guarantor; the present fair market value of the assets of
the Guarantor exceeds the amount that will be required to pay the probable
liability of the Guarantor on its existing debts as they become absolute and
matured; the Guarantor is able to realize upon its assets and pay its debts and
other liabilities, contingent obligations and other commitments as they mature
in the normal course of business; the Guarantor does not intend to, and does not
believe that it will, incur debts or liabilities beyond the Guarantor’s ability
to pay as such debts and liabilities mature; and the Guarantor is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which the property remaining with the Guarantor would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which the Guarantor is engaged.  In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


(e)           Absence of Litigation.  There are no actions, suits,
investigations, litigation or proceedings pending or, to the knowledge of the
Guarantor, threatened against or affecting the Guarantor or the properties of
the Guarantor before any court, arbitrator or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, or
which purports to affect any part of the transactions contemplated hereby or by
the Agreements or the legality, validity or enforceability of this
Guaranty.  There are no actions, suits, investigations, litigation or
proceedings pending or threatened against or affecting the Guarantor or its
affiliates or subsidiaries of the Guarantor or the properties of the Guarantor
or its affiliates or subsidiaries before any court, arbitrator or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign which, if determined adversely to the Guarantor, would have a Material
Adverse Effect on the financial condition or continued operation of Guarantor or
its affiliates or subsidiaries on a consolidated basis or any part of the
transactions contemplated hereby or by the Agreements.


(f)           Payment of Taxes.  The Guarantor has filed all tax returns
(federal, provincial, local and foreign) required to be filed and paid all taxes
shown thereon to be due, including interest and penalties, except for such taxes
as are being contested in good faith and by proper proceedings and with respect
to which appropriate reserves are being maintained by the Guarantor, or except
where the failure to file such returns or pay such taxes would not have a
Material Adverse Effect on the Guarantor or otherwise on the ability of the
Guarantor to carry out its obligations under this Guaranty.


SECTION 6.  Integration.  This Guaranty together with the Loan Documents
constitutes the entire agreement and understanding between Lender and Guarantor
relating to the subject matter hereof, and supersedes all prior negotiations,
agreements and understandings relating to such subject matter.  In entering into
this Guaranty, Guarantor acknowledges that it is relying on no statement,
representation, warranty, covenant or agreement of any kind made by Lender or
any employee or agent of Lender.


SECTION 7.  Amendments, Etc.  No amendment or waiver of any provision of this
Guaranty or consent to any departure by the Guarantor herefrom shall in any
event be effective unless the same shall be in writing and signed by Lender, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.


SECTION 8.  Addresses for Notices.  All notices, requests, demands and other
communications provided for hereunder shall be in writing and sent in accordance
with the terms and conditions of the Loan Agreement.
 
 
SECTION 9.  No Waiver; Remedies.  No failure on the part of Lender to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law or in any of the Agreements or other Loan Documents.


SECTION 10.  Right of Set-off.  Upon the occurrence and during the continuance
of any Event of Default Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by Lender to or for the credit or
the account of the Guarantor against any and all of the obligations of the
Guarantor now or hereafter existing under this Guaranty, irrespective of whether
or not Lender shall have made any demand under this Guaranty and although such
obligations may be contingent and unmatured.  Lender agrees promptly to notify
the Guarantor after any such set-off and application, provided that the failure
to give such notice shall not affect the validity of such set-off and
application.  The rights of Lender under this Section are in addition to the
other rights and remedies (including, without limitation, other rights of
set-off) which Lender may have.


SECTION 11.  Continuing Guaranty; Transfer of Obligations.  This Guaranty is a
continuing guaranty and shall (i) remain in full force and effect until payment
in full of the Obligations and all other amounts payable under this Guaranty,
(ii) be binding upon the Guarantor and its successors and assigns, and (iii)
inure to the benefit of and be enforceable by Lender and its successors,
transferees and assigns.  Without limiting the generality of the foregoing
clause (iii), Lender may assign or otherwise transfer the right to collect the
Obligations to any other person or entity, and such other person or entity shall
thereupon become vested with all the rights in respect thereof granted to Lender
herein or otherwise.


SECTION 12.  Indemnification.  Guarantor hereby agrees, jointly and severally,
to indemnify and hold harmless Lender and its affiliates and their respective
directors, officers, employees and agents, including all professionals (each an
“Indemnified Party”) from and against any and all expenses, losses, claims,
damages and liabilities (including, without limitation, all legal fees and
disbursements of attorneys and other professionals incurred by or asserted
against any Indemnified Party in connection with or arising out of, relating to,
or by reason of any investigation, litigation or proceeding arising out of,
relating to or in connection with any claims made by any person or entity in any
way relating to this Guaranty or the transactions contemplated hereby, but
excluding therefrom all expenses, losses, claims, damages, and liabilities
arising out of or resulting from the gross negligence or willful misconduct of
any Indemnified Party.


SECTION 13.  GOVERNING LAW.  THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE.


SECTION 14.  JUDICIAL PROCEEDINGS.  GUARANTOR AND, BY ITS ACCEPTANCE HEREOF,
LENDER, HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF
ANY DISPUTE ARISING UNDER OR RELATING TO THIS GUARANTY AND AGREES THAT ANY SUCH
DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.  THE PARTIES AGREE
THAT ANY ACTION OR PROCEEDING ARISING UNDER OR RELATED TO THIS GUARANTY MAY BE
COMMENCED IN ANY FEDERAL OR STATE COURT SITTING IN THE SOUTHERN DISTRICT OF NEW
YORK AND THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF EACH SUCH COURT
AND AGREE NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY
SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO
THE JURISDICTION OF SUCH COURT, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM, THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER, OR THAT THE AGREEMENT OR THE SUBJECT MATTER THEREOF OR THE TRANSACTION
CONTEMPLATED HEREBY OR THEREBY MAY NOT BE ENFORCED IN OR BY SUCH COURT.  THE
GUARANTOR AND LENDER AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


SECTION 15.  DEFINITIONS.  Capitalized terms used but not defined herein shall
have the meanings set forth in the Loan Agreement.


SECTION 16.  COLLATERAL.  Guarantor hereby waives any and all rights to claim a
lien or other security interest in and to any of the Vessels securing the
obligations arising under the Loan Agreement.  In the event of any Event of
Default, Guarantor shall waive any possessory or other right in and to all such
Vessels.




[ signature pages follow ]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty as of the date
first above written.



GUARANTOR:
PRESENT WHEN THE COMMON SEAL OF
TBS INTERNATIONAL PUBLIC LIMITED COMPANY,
an Irish public limited company, was affixed hereto




By:    /s/ Christophil B. Costas
Name: Christophil B. Costas
Title: Attorney-in-Fact





 







 
 

--------------------------------------------------------------------------------

 



LANCASTER MARITIME CORP.
UNSECURED GUARANTY


UNSECURED GUARANTY (“Guaranty”), dated as of the 7th day of January, 2010 made
by TBS International Public Limited Company, an Irish public limited company
(the “Guarantor”), in favor of AIG Commercial Equipment Finance, Inc., a
Delaware corporation (“Lender”).


WHEREAS, Lender has made, or will make, loans, additional advances or other
financial accommodations to Lancaster Maritime Corp., a Marshall Islands
corporation (the “Borrower”) in the principal amount of US$13,000,000.00 (the
“Loan”) , and other borrowers in connection and in accordance with that certain
Loan Agreement dated February 29, 2008 between the Borrower, the other borrowers
and guarantors named therein and the Lender, as amended by a First Amendment to
Loan Agreement dated March 27, 2009, and by that certain Second Amendment to
Loan Agreement dated December 30, 2009 (as further amended, supplemented or
otherwise modified from time to time, the “Loan Agreement”), the Promissory Note
in the principal amount of the Loan by Borrower (the “Note”), the Ship Mortgage
by Borrower, the other Loan Documents by Borrower, and various other agreements,
notes, leases or other documents or instruments by Borrower in favor of Lender,
whether heretofore, now or hereafter executed (collectively, together with any
amendments thereto and renewals, refinancings and replacements therefore, the
“Agreements”); and


WHEREAS, it is a condition to the financing provided by, or the acquisition of
the rights transferred to, Lender under the Agreements that Guarantor, who has a
financial interest in Borrower, shall have executed and delivered this Guaranty.


NOW, THEREFORE, in consideration of the premises and to induce Lender to enter
into or become a party to the Agreements, Guarantor hereby agrees as follows:


SECTION 1.  Guaranty. Guarantor hereby absolutely, unconditionally and
irrevocably guarantees, jointly and severally, the prompt and punctual payment
and due performance and observance of all obligations of Borrower now or
hereafter existing under the Agreements, which may in any manner whatsoever be
presently or hereafter due and owing, including without limitation, the payment
of all amounts now or hereafter due from Borrower under the Note, the Loan
Agreement and the other Agreements (collectively, the “Obligations”).


SECTION 2.  Guaranty Absolute.  Guarantor jointly and severally guarantees that
the Obligations will be paid, performed and observed strictly in accordance with
the terms of the Agreements, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of Lender with respect thereto.  The liability of Guarantor under this
Guaranty shall be absolute and unconditional irrespective of:


(i)           any lack of validity, regularity or enforceability of any of the
Agreements or any other agreement or instrument relating thereto;


(ii)           any lack of validity, regularity or enforceability of this
Guaranty or any other agreement or instrument relating hereto;


(iii)           any modification or change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
modification, change, amendment or waiver of or any consent to departure from
any term of any of the Agreements;


(iv)           any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Obligations;


(v)           any failure on the part of Lender or any other person or entity to
exercise, or any delay in exercising, any right under the Agreements or any
other document or instrument delivered in connection therewith; or


(vi)           any other circumstance which might otherwise constitute a defense
available to, or a discharge of, Borrower, the Guarantor or any other guarantor
with respect to the Obligations (including, without limitation, all defenses
based on suretyship or impairment of collateral, and all defenses that Borrower
may assert to the repayment of the Obligations, including, without limitation,
failure of consideration, breach of warranty, fraud, payment, statute of frauds,
bankruptcy, lack of legal capacity, statute of limitations, lender liability,
accord and satisfaction, and usury), this Guaranty and the obligations of the
Guarantor under this Guaranty.


Guarantor hereby agrees that if Borrower or any other guarantor of all or a
portion of the Obligations is the subject of a bankruptcy proceeding or similar
proceeding under Title 11 of the U.S. Code or any similar legislation relating
to bankruptcy or insolvency, it will not assert the pendency of such proceeding
or any order entered therein as a defense to the timely payment of the
Obligations.  This Guaranty shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Obligations is
rescinded or must otherwise be returned by Lender upon the insolvency,
bankruptcy or reorganization of Borrower or otherwise, all as though such
payment had not been made.


Guarantor’s obligations and liability under this Guaranty shall be on a “joint
and several” basis along with Borrower to the same degree and extent as if
Guarantor had been and/or will be a co-principal obligor of the Obligations.  In
the event that there is more than one Guarantor under this Guaranty, or in the
event that there are other guarantors, endorsers or sureties of all or any
portion of the Obligations, Guarantor’s obligations and liability hereunder
shall further be on a “joint and several” basis along with such other
guarantors, endorsers and/or sureties.


SECTION 3.  Waivers.  Guarantor hereby waives:


(i)           prompt­ness, diligence, notice of acceptance and any other notice
with respect to any of the Obligations and this Guaranty;


(ii)           any requirement that Lender protect, secure, perfect or insure
any security interest or lien on any property subject thereto or exhaust any
right to take any action against Borrower or any other person or entity or any
collateral;


(iii)           any right to receive notice of any disposition or retention by
Lender of any collateral and right of redemption relating to any collateral.


(iv)           any right to demand or require collateral security from Borrower
or any other person as provided under applicable law or otherwise;


(v)           any modification or amendment of the Obligations or any of the
Agreements, or the impairment of real security held for such Obligations, by
Lender as provided under applicable law or otherwise.


(vi)           notice of Lender’s acceptance of this Guaranty;


(vii)           presentment for payment of the Obligations, notice of dishonor
and of nonpayment, notice of intention to accelerate, notice of acceleration,
protest and notice of protest, collection or institution of any suit or other
action by Lender in collection thereof, including any notice of default in
payment thereof, or other notice to, or demand for payment thereof, on any
party;


(viii)           any right to require Lender to notify Guarantor of any
nonpayment relating to any collateral directly or indirectly securing the
Obligations, or notice of any action or nonaction on the part of Borrower,
Lender, or any other guarantor, surety or endorser of the Obligations, or notice
of the creation of any new or additional Obligations subject to this Guaranty;


(ix)           any right to require Lender to notify Guarantor of the terms,
time and place of any public or private sale of any collateral directly or
indirectly securing the Obligations;


(x)           any election of remedies by Lender that may destroy or impair
Guarantor’s subrogation rights or Guarantor’s right to proceed for reimbursement
against Borrower or any other guarantor, surety or endorser of the Obligations,
including without limitation, any loss of rights Guarantor may suffer by reason
of any law limiting, qualifying, or discharging the Obligations;


(xi)           any disability or other defense of Borrower, or any other
guarantor, surety or endorser, or any other person, or by reason of the
cessation from any cause whatsoever, other than payment in full of the
Obligations; and


(xii)           any statute of limitations or prescriptive period, if at the
time an action or suit brought by Lender against Guarantor is commenced, there
are any outstanding Obligations which are barred by any applicable statute of
limitations or prescriptive period.


SECTION 4.  Subrogation.  Guarantor hereby agrees it will not exer­cise any
rights which it may acquire by way of subrogation under this Guaranty, by any
payment made hereunder or otherwise, until all the Obligations shall have been
paid in full.  If any amount shall be paid to the Guarantor on account of such
subroga­tion rights at any time when all the Obligations shall not have been
paid in full, such amount shall be held in trust for the benefit of Lender and
shall forthwith be paid to Lender to be credit­ed and applied upon the
Obligations, whether matured or unmatured, in accordance with the terms of the
Agreements.  If (i) the Guarantor shall make payment to Lender of all or any
part of the Obligations and (ii) all the Obligations shall be paid, performed
and observed in full, Lender will, at the Guarantor’s request, execute and
deliver to the Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Guarantor of an interest in the Obligations resulting from such payment by
the Guarantor.


SECTION 5.  Representations and Warranties.  Guarantor hereby represents and
warrants as follows:


(a)           Due Execution, Etc.  The execution, delivery and performance
(including the incurrence of the Obligations hereunder) by the Guarantor of this
Guaranty do not and will not (i) contravene Guarantor’s organizational documents
or any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or any contractual restriction binding on or affecting
the Guarantor or any of its properties, or (ii) result in or require the
creation or imposition of any lien (other than pursuant hereto) upon or with
respect to any of the Guarantor’s properties.  The Guarantor has been duly
formed and is in good standing in its jurisdiction of organization and is duly
qualified as a foreign business entity in all jurisdictions where it must be
qualified pursuant to applicable law.  The Guarantor is not in default under any
such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or any such contractual restriction, which default would
have a Material Adverse Effect on the Guarantor or on the ability of the
Guarantor to carry out its obligations under this Guaranty.


(b)           Government Consents.  No authorization, consent, approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery or performance by
the Guarantor of this Guaranty.


(c)           Legal, Valid and Binding Nature.  This Guaranty is the legal,
valid and binding obligation of the Guarantor enforceable against the Guarantor
in accordance with its terms.


(d)           Solvency.  The fair value of the property of the Guarantor exceeds
the total amount of liabilities (including, without limitation, contingent
liabilities) of the Guarantor; the present fair market value of the assets of
the Guarantor exceeds the amount that will be required to pay the probable
liability of the Guarantor on its existing debts as they become absolute and
matured; the Guarantor is able to realize upon its assets and pay its debts and
other liabilities, contingent obligations and other commitments as they mature
in the normal course of business; the Guarantor does not intend to, and does not
believe that it will, incur debts or liabilities beyond the Guarantor’s ability
to pay as such debts and liabilities mature; and the Guarantor is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which the property remaining with the Guarantor would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which the Guarantor is engaged.  In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


(e)           Absence of Litigation.  There are no actions, suits,
investigations, litigation or proceedings pending or, to the knowledge of the
Guarantor, threatened against or affecting the Guarantor or the properties of
the Guarantor before any court, arbitrator or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, or
which purports to affect any part of the transactions contemplated hereby or by
the Agreements or the legality, validity or enforceability of this
Guaranty.  There are no actions, suits, investigations, litigation or
proceedings pending or threatened against or affecting the Guarantor or its
affiliates or subsidiaries of the Guarantor or the properties of the Guarantor
or its affiliates or subsidiaries before any court, arbitrator or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign which, if determined adversely to the Guarantor, would have a Material
Adverse Effect on the financial condition or continued operation of Guarantor or
its affiliates or subsidiaries on a consolidated basis or any part of the
transactions contemplated hereby or by the Agreements.


(f)           Payment of Taxes.  The Guarantor has filed all tax returns
(federal, provincial, local and foreign) required to be filed and paid all taxes
shown thereon to be due, including interest and penalties, except for such taxes
as are being contested in good faith and by proper proceedings and with respect
to which appropriate reserves are being maintained by the Guarantor, or except
where the failure to file such returns or pay such taxes would not have a
Material Adverse Effect on the Guarantor or otherwise on the ability of the
Guarantor to carry out its obligations under this Guaranty.


SECTION 6.  Integration.  This Guaranty together with the Loan Documents
constitutes the entire agreement and understanding between Lender and Guarantor
relating to the subject matter hereof, and supersedes all prior negotiations,
agreements and understandings relating to such subject matter.  In entering into
this Guaranty, Guarantor acknowledges that it is relying on no statement,
representation, warranty, covenant or agreement of any kind made by Lender or
any employee or agent of Lender.


SECTION 7.  Amendments, Etc.  No amendment or waiver of any provision of this
Guaranty or consent to any departure by the Guarantor herefrom shall in any
event be effective unless the same shall be in writing and signed by Lender, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.


SECTION 8.  Addresses for Notices.  All notices, requests, demands and other
communications provided for hereunder shall be in writing and sent in accordance
with the terms and conditions of the Loan Agreement.
 
 
SECTION 9.  No Waiver; Remedies.  No failure on the part of Lender to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law or in any of the Agreements or other Loan Documents.


SECTION 10.  Right of Set-off.  Upon the occurrence and during the continuance
of any Event of Default Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by Lender to or for the credit or
the account of the Guarantor against any and all of the obligations of the
Guarantor now or hereafter existing under this Guaranty, irrespective of whether
or not Lender shall have made any demand under this Guaranty and although such
obligations may be contingent and unmatured.  Lender agrees promptly to notify
the Guarantor after any such set-off and application, provided that the failure
to give such notice shall not affect the validity of such set-off and
application.  The rights of Lender under this Section are in addition to the
other rights and remedies (including, without limitation, other rights of
set-off) which Lender may have.


SECTION 11.  Continuing Guaranty; Transfer of Obligations.  This Guaranty is a
continuing guaranty and shall (i) remain in full force and effect until payment
in full of the Obligations and all other amounts payable under this Guaranty,
(ii) be binding upon the Guarantor and its successors and assigns, and (iii)
inure to the benefit of and be enforceable by Lender and its successors,
transferees and assigns.  Without limiting the generality of the foregoing
clause (iii), Lender may assign or otherwise transfer the right to collect the
Obligations to any other person or entity, and such other person or entity shall
thereupon become vested with all the rights in respect thereof granted to Lender
herein or otherwise.


SECTION 12.  Indemnification.  Guarantor hereby agrees, jointly and severally,
to indemnify and hold harmless Lender and its affiliates and their respective
directors, officers, employees and agents, including all professionals (each an
“Indemnified Party”) from and against any and all expenses, losses, claims,
damages and liabilities (including, without limitation, all legal fees and
disbursements of attorneys and other professionals incurred by or asserted
against any Indemnified Party in connection with or arising out of, relating to,
or by reason of any investigation, litigation or proceeding arising out of,
relating to or in connection with any claims made by any person or entity in any
way relating to this Guaranty or the transactions contemplated hereby, but
excluding therefrom all expenses, losses, claims, damages, and liabilities
arising out of or resulting from the gross negligence or willful misconduct of
any Indemnified Party.


SECTION 13.  GOVERNING LAW.  THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE.


SECTION 14.  JUDICIAL PROCEEDINGS.  GUARANTOR AND, BY ITS ACCEPTANCE HEREOF,
LENDER, HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF
ANY DISPUTE ARISING UNDER OR RELATING TO THIS GUARANTY AND AGREES THAT ANY SUCH
DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.  THE PARTIES AGREE
THAT ANY ACTION OR PROCEEDING ARISING UNDER OR RELATED TO THIS GUARANTY MAY BE
COMMENCED IN ANY FEDERAL OR STATE COURT SITTING IN THE SOUTHERN DISTRICT OF NEW
YORK AND THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF EACH SUCH COURT
AND AGREE NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY
SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO
THE JURISDICTION OF SUCH COURT, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM, THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER, OR THAT THE AGREEMENT OR THE SUBJECT MATTER THEREOF OR THE TRANSACTION
CONTEMPLATED HEREBY OR THEREBY MAY NOT BE ENFORCED IN OR BY SUCH COURT.  THE
GUARANTOR AND LENDER AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


SECTION 15.  DEFINITIONS.  Capitalized terms used but not defined herein shall
have the meanings set forth in the Loan Agreement.


SECTION 16.  COLLATERAL.  Guarantor hereby waives any and all rights to claim a
lien or other security interest in and to any of the Vessels securing the
obligations arising under the Loan Agreement.  In the event of any Event of
Default, Guarantor shall waive any possessory or other right in and to all such
Vessels.




[ signature pages follow ]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty as of the date
first above written.



GUARANTOR:
PRESENT WHEN THE COMMON SEAL OF
TBS INTERNATIONAL PUBLIC LIMITED COMPANY,
an Irish public limited company, was affixed hereto


By:    /s/ Christophil B. Costas
Name: Christophil B. Costas
Title: Attorney-in-Fact
 


 


 
 

--------------------------------------------------------------------------------

 



CHATHAM MARITIME CORP.
UNSECURED GUARANTY


UNSECURED GUARANTY (“Guaranty”), dated as of the 7th day of January, 2010 made
by TBS International Public Limited Company, an Irish public limited company
(the “Guarantor”), in favor of AIG Commercial Equipment Finance, Inc., a
Delaware corporation (“Lender”).


WHEREAS, Lender has made, or will make, loans, additional advances or other
financial accommodations to Chatham Maritime Corp., a Marshall Islands
corporation (the “Borrower”) in the principal amount of US$13,000,000.00 (the
“Loan”) , and other borrowers in connection and in accordance with that certain
Loan Agreement dated February 29, 2008 between the Borrower, the other borrowers
and guarantors named therein and the Lender, as amended by a First Amendment to
Loan Agreement dated March 27, 2009, and by that certain Second Amendment to
Loan Agreement dated December 30, 2010 (as further amended, supplemented or
otherwise modified from time to time, the “Loan Agreement”), the Promissory Note
in the principal amount of the Loan by Borrower (the “Note”), the Ship Mortgage
by Borrower, the other Loan Documents by Borrower, and various other agreements,
notes, leases or other documents or instruments by Borrower in favor of Lender,
whether heretofore, now or hereafter executed (collectively, together with any
amendments thereto and renewals, refinancings and replacements therefore, the
“Agreements”); and


WHEREAS, it is a condition to the financing provided by, or the acquisition of
the rights transferred to, Lender under the Agreements that Guarantor, who has a
financial interest in Borrower, shall have executed and delivered this Guaranty.


NOW, THEREFORE, in consideration of the premises and to induce Lender to enter
into or become a party to the Agreements, Guarantor hereby agrees as follows:


SECTION 1.  Guaranty. Guarantor hereby absolutely, unconditionally and
irrevocably guarantees, jointly and severally, the prompt and punctual payment
and due performance and observance of all obligations of Borrower now or
hereafter existing under the Agreements, which may in any manner whatsoever be
presently or hereafter due and owing, including without limitation, the payment
of all amounts now or hereafter due from Borrower under the Note, the Loan
Agreement and the other Agreements (collectively, the “Obligations”).


SECTION 2.  Guaranty Absolute.  Guarantor jointly and severally guarantees that
the Obligations will be paid, performed and observed strictly in accordance with
the terms of the Agreements, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of Lender with respect thereto.  The liability of Guarantor under this
Guaranty shall be absolute and unconditional irrespective of:


(i)           any lack of validity, regularity or enforceability of any of the
Agreements or any other agreement or instrument relating thereto;


(ii)           any lack of validity, regularity or enforceability of this
Guaranty or any other agreement or instrument relating hereto;


(iii)           any modification or change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
modification, change, amendment or waiver of or any consent to departure from
any term of any of the Agreements;


(iv)           any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Obligations;


(v)           any failure on the part of Lender or any other person or entity to
exercise, or any delay in exercising, any right under the Agreements or any
other document or instrument delivered in connection therewith; or


(vi)           any other circumstance which might otherwise constitute a defense
available to, or a discharge of, Borrower, the Guarantor or any other guarantor
with respect to the Obligations (including, without limitation, all defenses
based on suretyship or impairment of collateral, and all defenses that Borrower
may assert to the repayment of the Obligations, including, without limitation,
failure of consideration, breach of warranty, fraud, payment, statute of frauds,
bankruptcy, lack of legal capacity, statute of limitations, lender liability,
accord and satisfaction, and usury), this Guaranty and the obligations of the
Guarantor under this Guaranty.


Guarantor hereby agrees that if Borrower or any other guarantor of all or a
portion of the Obligations is the subject of a bankruptcy proceeding or similar
proceeding under Title 11 of the U.S. Code or any similar legislation relating
to bankruptcy or insolvency, it will not assert the pendency of such proceeding
or any order entered therein as a defense to the timely payment of the
Obligations.  This Guaranty shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Obligations is
rescinded or must otherwise be returned by Lender upon the insolvency,
bankruptcy or reorganization of Borrower or otherwise, all as though such
payment had not been made.


Guarantor’s obligations and liability under this Guaranty shall be on a “joint
and several” basis along with Borrower to the same degree and extent as if
Guarantor had been and/or will be a co-principal obligor of the Obligations.  In
the event that there is more than one Guarantor under this Guaranty, or in the
event that there are other guarantors, endorsers or sureties of all or any
portion of the Obligations, Guarantor’s obligations and liability hereunder
shall further be on a “joint and several” basis along with such other
guarantors, endorsers and/or sureties.


SECTION 3.  Waivers.  Guarantor hereby waives:


(i)           prompt­ness, diligence, notice of acceptance and any other notice
with respect to any of the Obligations and this Guaranty;


(ii)           any requirement that Lender protect, secure, perfect or insure
any security interest or lien on any property subject thereto or exhaust any
right to take any action against Borrower or any other person or entity or any
collateral;


(iii)           any right to receive notice of any disposition or retention by
Lender of any collateral and right of redemption relating to any collateral.


(iv)           any right to demand or require collateral security from Borrower
or any other person as provided under applicable law or otherwise;


(v)           any modification or amendment of the Obligations or any of the
Agreements, or the impairment of real security held for such Obligations, by
Lender as provided under applicable law or otherwise.


(vi)           notice of Lender’s acceptance of this Guaranty;


(vii)           presentment for payment of the Obligations, notice of dishonor
and of nonpayment, notice of intention to accelerate, notice of acceleration,
protest and notice of protest, collection or institution of any suit or other
action by Lender in collection thereof, including any notice of default in
payment thereof, or other notice to, or demand for payment thereof, on any
party;


(viii)           any right to require Lender to notify Guarantor of any
nonpayment relating to any collateral directly or indirectly securing the
Obligations, or notice of any action or nonaction on the part of Borrower,
Lender, or any other guarantor, surety or endorser of the Obligations, or notice
of the creation of any new or additional Obligations subject to this Guaranty;


(ix)           any right to require Lender to notify Guarantor of the terms,
time and place of any public or private sale of any collateral directly or
indirectly securing the Obligations;


(x)           any election of remedies by Lender that may destroy or impair
Guarantor’s subrogation rights or Guarantor’s right to proceed for reimbursement
against Borrower or any other guarantor, surety or endorser of the Obligations,
including without limitation, any loss of rights Guarantor may suffer by reason
of any law limiting, qualifying, or discharging the Obligations;


(xi)           any disability or other defense of Borrower, or any other
guarantor, surety or endorser, or any other person, or by reason of the
cessation from any cause whatsoever, other than payment in full of the
Obligations; and


(xii)           any statute of limitations or prescriptive period, if at the
time an action or suit brought by Lender against Guarantor is commenced, there
are any outstanding Obligations which are barred by any applicable statute of
limitations or prescriptive period.


SECTION 4.  Subrogation.  Guarantor hereby agrees it will not exer­cise any
rights which it may acquire by way of subrogation under this Guaranty, by any
payment made hereunder or otherwise, until all the Obligations shall have been
paid in full.  If any amount shall be paid to the Guarantor on account of such
subroga­tion rights at any time when all the Obligations shall not have been
paid in full, such amount shall be held in trust for the benefit of Lender and
shall forthwith be paid to Lender to be credit­ed and applied upon the
Obligations, whether matured or unmatured, in accordance with the terms of the
Agreements.  If (i) the Guarantor shall make payment to Lender of all or any
part of the Obligations and (ii) all the Obligations shall be paid, performed
and observed in full, Lender will, at the Guarantor’s request, execute and
deliver to the Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Guarantor of an interest in the Obligations resulting from such payment by
the Guarantor.


SECTION 5.  Representations and Warranties.  Guarantor hereby represents and
warrants as follows:


(a)           Due Execution, Etc.  The execution, delivery and performance
(including the incurrence of the Obligations hereunder) by the Guarantor of this
Guaranty do not and will not (i) contravene Guarantor’s organizational documents
or any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or any contractual restriction binding on or affecting
the Guarantor or any of its properties, or (ii) result in or require the
creation or imposition of any lien (other than pursuant hereto) upon or with
respect to any of the Guarantor’s properties.  The Guarantor has been duly
formed and is in good standing in its jurisdiction of organization and is duly
qualified as a foreign business entity in all jurisdictions where it must be
qualified pursuant to applicable law.  The Guarantor is not in default under any
such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or any such contractual restriction, which default would
have a Material Adverse Effect on the Guarantor or on the ability of the
Guarantor to carry out its obligations under this Guaranty.


(b)           Government Consents.  No authorization, consent, approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery or performance by
the Guarantor of this Guaranty.


(c)           Legal, Valid and Binding Nature.  This Guaranty is the legal,
valid and binding obligation of the Guarantor enforceable against the Guarantor
in accordance with its terms.


(d)           Solvency.  The fair value of the property of the Guarantor exceeds
the total amount of liabilities (including, without limitation, contingent
liabilities) of the Guarantor; the present fair market value of the assets of
the Guarantor exceeds the amount that will be required to pay the probable
liability of the Guarantor on its existing debts as they become absolute and
matured; the Guarantor is able to realize upon its assets and pay its debts and
other liabilities, contingent obligations and other commitments as they mature
in the normal course of business; the Guarantor does not intend to, and does not
believe that it will, incur debts or liabilities beyond the Guarantor’s ability
to pay as such debts and liabilities mature; and the Guarantor is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which the property remaining with the Guarantor would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which the Guarantor is engaged.  In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


(e)           Absence of Litigation.  There are no actions, suits,
investigations, litigation or proceedings pending or, to the knowledge of the
Guarantor, threatened against or affecting the Guarantor or the properties of
the Guarantor before any court, arbitrator or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, or
which purports to affect any part of the transactions contemplated hereby or by
the Agreements or the legality, validity or enforceability of this
Guaranty.  There are no actions, suits, investigations, litigation or
proceedings pending or threatened against or affecting the Guarantor or its
affiliates or subsidiaries of the Guarantor or the properties of the Guarantor
or its affiliates or subsidiaries before any court, arbitrator or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign which, if determined adversely to the Guarantor, would have a Material
Adverse Effect on the financial condition or continued operation of Guarantor or
its affiliates or subsidiaries on a consolidated basis or any part of the
transactions contemplated hereby or by the Agreements.


(f)           Payment of Taxes.  The Guarantor has filed all tax returns
(federal, provincial, local and foreign) required to be filed and paid all taxes
shown thereon to be due, including interest and penalties, except for such taxes
as are being contested in good faith and by proper proceedings and with respect
to which appropriate reserves are being maintained by the Guarantor, or except
where the failure to file such returns or pay such taxes would not have a
Material Adverse Effect on the Guarantor or otherwise on the ability of the
Guarantor to carry out its obligations under this Guaranty.


SECTION 6.  Integration.  This Guaranty together with the Loan Documents
constitutes the entire agreement and understanding between Lender and Guarantor
relating to the subject matter hereof, and supersedes all prior negotiations,
agreements and understandings relating to such subject matter.  In entering into
this Guaranty, Guarantor acknowledges that it is relying on no statement,
representation, warranty, covenant or agreement of any kind made by Lender or
any employee or agent of Lender.


SECTION 7.  Amendments, Etc.  No amendment or waiver of any provision of this
Guaranty or consent to any departure by the Guarantor herefrom shall in any
event be effective unless the same shall be in writing and signed by Lender, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.


SECTION 8.  Addresses for Notices.  All notices, requests, demands and other
communications provided for hereunder shall be in writing and sent in accordance
with the terms and conditions of the Loan Agreement.
 
 
SECTION 9.  No Waiver; Remedies.  No failure on the part of Lender to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law or in any of the Agreements or other Loan Documents.


SECTION 10.  Right of Set-off.  Upon the occurrence and during the continuance
of any Event of Default Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by Lender to or for the credit or
the account of the Guarantor against any and all of the obligations of the
Guarantor now or hereafter existing under this Guaranty, irrespective of whether
or not Lender shall have made any demand under this Guaranty and although such
obligations may be contingent and unmatured.  Lender agrees promptly to notify
the Guarantor after any such set-off and application, provided that the failure
to give such notice shall not affect the validity of such set-off and
application.  The rights of Lender under this Section are in addition to the
other rights and remedies (including, without limitation, other rights of
set-off) which Lender may have.


SECTION 11.  Continuing Guaranty; Transfer of Obligations.  This Guaranty is a
continuing guaranty and shall (i) remain in full force and effect until payment
in full of the Obligations and all other amounts payable under this Guaranty,
(ii) be binding upon the Guarantor and its successors and assigns, and (iii)
inure to the benefit of and be enforceable by Lender and its successors,
transferees and assigns.  Without limiting the generality of the foregoing
clause (iii), Lender may assign or otherwise transfer the right to collect the
Obligations to any other person or entity, and such other person or entity shall
thereupon become vested with all the rights in respect thereof granted to Lender
herein or otherwise.


SECTION 12.  Indemnification.  Guarantor hereby agrees, jointly and severally,
to indemnify and hold harmless Lender and its affiliates and their respective
directors, officers, employees and agents, including all professionals (each an
“Indemnified Party”) from and against any and all expenses, losses, claims,
damages and liabilities (including, without limitation, all legal fees and
disbursements of attorneys and other professionals incurred by or asserted
against any Indemnified Party in connection with or arising out of, relating to,
or by reason of any investigation, litigation or proceeding arising out of,
relating to or in connection with any claims made by any person or entity in any
way relating to this Guaranty or the transactions contemplated hereby, but
excluding therefrom all expenses, losses, claims, damages, and liabilities
arising out of or resulting from the gross negligence or willful misconduct of
any Indemnified Party.


SECTION 13.  GOVERNING LAW.  THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE.


SECTION 14.  JUDICIAL PROCEEDINGS.  GUARANTOR AND, BY ITS ACCEPTANCE HEREOF,
LENDER, HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF
ANY DISPUTE ARISING UNDER OR RELATING TO THIS GUARANTY AND AGREES THAT ANY SUCH
DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.  THE PARTIES AGREE
THAT ANY ACTION OR PROCEEDING ARISING UNDER OR RELATED TO THIS GUARANTY MAY BE
COMMENCED IN ANY FEDERAL OR STATE COURT SITTING IN THE SOUTHERN DISTRICT OF NEW
YORK AND THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF EACH SUCH COURT
AND AGREE NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY
SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO
THE JURISDICTION OF SUCH COURT, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM, THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER, OR THAT THE AGREEMENT OR THE SUBJECT MATTER THEREOF OR THE TRANSACTION
CONTEMPLATED HEREBY OR THEREBY MAY NOT BE ENFORCED IN OR BY SUCH COURT.  THE
GUARANTOR AND LENDER AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


SECTION 15.  DEFINITIONS.  Capitalized terms used but not defined herein shall
have the meanings set forth in the Loan Agreement.


SECTION 16.  COLLATERAL.  Guarantor hereby waives any and all rights to claim a
lien or other security interest in and to any of the Vessels securing the
obligations arising under the Loan Agreement.  In the event of any Event of
Default, Guarantor shall waive any possessory or other right in and to all such
Vessels.




[ signature pages follow ]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty as of the date
first above written.



 
GUARANTOR:
PRESENT WHEN THE COMMON SEAL OF
TBS INTERNATIONAL PUBLIC LIMITED COMPANY,
an Irish public limited company, was affixed hereto
 
 
By:    /s/ Christophil B. Costas
Name: Christophil B. Costas
Title: Attorney-in-Fact






